I cannot unite in the judgment about to be pronounced, because it impresses me as in the nature of legislation rather than adjudication. For time out of mind we have had a Statute of Limitations which does not create any cause of action, but virtually destroys all causes of action, after the lapse of certain periods, by perpetually suspending the remedy. Our present statute, the result of many years of thoughtful legislation, is so elaborate and comprehensive that it is presumed to express the entire views of the legislature upon the subject and to leave little, if anything, to implication. If the limitation of the time of enforcing a civil remedy were part of the common law, a simple modification by statute would leave the common law in force in all other respects. As, however, the subject is wholly governed by statute, except as it may be controlled, to some extent, by the express contract of the parties, we must depend wholly upon the statute where there is no limitation by contract, and wholly upon the contract when one has been made. If the legislature had provided that the statute should apply in all respects, except as modified by contract, it would be necessary to examine both statute and contract in order to pass upon the rights of the parties, but it has not done so. On the other hand it has enacted that the provisions of the statute "apply and constitute the only rules of limitation applicable to a civil action or special proceeding, except in one of the following cases: 1. A case where a different limitation is specially prescribed by law, or a shorter limitation is prescribed by the written contract of the parties." The other exceptions are not now important. The subject of contractual limitation is mentioned only to except it from the operation of the statute. Thus, in framing an act upon an important subject, aided by centuries of legislation and thousands of judicial decisions relating to that subject, the legislature had contractual limitations *Page 340 
in mind, yet its only command in relation thereto excepted such limitations from the provisions of the statute.
It is said, however, that the exception refers only to rules of limitation in the strict sense of the term, but not to the general provisions of the chapter. I do not so read the statute. The general provisions simply limit the rules of limitation by preventing their application under certain circumstances, and, hence, are as much a part of the rule as anything else. The command of the statute is, in substance, that actions must be commenced within certain periods, except in certain cases, when they need not be commenced within those periods. Clearly the exception is part of the rule, for it must be read in order to know where the rule ends and to what it applies. Nothing actually decided in Hayden v. Pierce (144 N.Y. 512) or in Titus v.Poole (145 id. 414) is in conflict with these views, for in both of those cases different sections of the same statute were read and construed together, while here the attempt is made to read and construe a contract in connection with a statute which exempts all such contracts from its operation. The question under consideration did not arise in and is not controlled by either of those cases. (Colonial City Traction Co. v. Kingston City R.R.Co., 154 N.Y. 493, 495.) Even if the statutory exception were ignored, it is only by implication that the general provisions of the Statute of Limitations can be made to apply to a limitation by contract. The only foundation for the implication is that the statute would be more useful and would work less injustice if it were made applicable to contractual limitations, and, hence, it is claimed that the legislature so intended. When a statute is not framed with minute particularity as to the details of its practical application, but is expressed in general terms, minor directions, involved in the general terms, will be filled in by implication to the extent necessary to give the law an effective operation. The doctrine, however, does not permit courts to supply that which was intentionally omitted from the act, or to go outside of its necessary incidents or logical consequences. In order to *Page 341 
extend a statute by implication, the probability that the legislature intended that result must be so strong that an intention to the contrary would be unreasonable in view of the language used and the object of the act. (Sutherland on Statutory Construction, § 336; Black on Interpretation of Laws, 64, 69.) Applying these principles, which are elementary, to the case in hand, we have a statute, quite elaborate in its details, covering the subject of limitations by law with the subject of limitations by contract mentioned only by way of exception. Here there is no reason for the application of the doctrine of implication, for the legislature is presumed to have intended that the general provisions of the act should apply to the rules of limitation provided by the act and not to those provided by contract, because with the subject in mind, it applied those provisions to the former, and did not apply them to the latter. By including the one it excluded the other. Under these circumstances I think the subject is for the legislature and not for the courts, and that, as we once declared, a general provision of the statute has "no application where a limitation is prescribed by the contract of parties, but only applies to cases governed by the limitation in the general law." (Wilkinson v. First National Fire Ins.Co., 72 N.Y. 499, 504.)
For these reasons I record my vote in favor of affirmance.
PARKER, Ch. J., O'BRIEN and BARTLETT, JJ., concur with MARTIN, J., for reversal.
GRAY, J., concurs with VANN, J., for affirmance.
HAIGHT, J., not sitting.
Judgments reversed, etc.